PER CURIAM.
Appellee concedes that the trial court erred in regard to the amount of debt on the HVI, Inc., property and Appellee’s 2012 tax liability. As a result, Appellant’s share of the equitable distribution was adversely affected. The portion of the Final Judgment determining equitable distribution is, therefore, reversed. On remand, the trial court shall correct these errors. In all other respects, the Final Judgment is affirmed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
TORPY, C.J., PALMER, J„ and JACOBUS, B.W., Senior Judge, concur.